{¶ 12} I must respectfully dissent from the majority herein. From the state of the record before us, I find absolutely no indicia of intoxication in the evidence. There is evidence that the defendant consumed one drink sometime prior to the accident together with the attendant fact of some odor of alcohol about his person; however, there is no evidence whatsoever of impairment. In both cases cited by the majority, as authority for their decision, there was evidence of impairment; slurred speech, glassy, watery and bloodshot eyes and evidence that the defendant had not been able to control his vehicle. Consequently, I would affirm.